Citation Nr: 1222863	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  95-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from December 1990 to June 1991.  He also served as a member of a reserve component with periods of active duty for training and inactive duty training.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO denied the Veteran's claim for service connection for posttraumatic stress disorder.  The Board subsequently remanded the case, most recently in April 2011, for further notification, evidentiary development, and adjudication.  

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the RO initially adjudicated the Veteran's claim as service connection for posttraumatic stress disorder specifically, the Board notes that the Veteran has been diagnosed with and sought treatment for multiple acquired psychiatric disorders, including both posttraumatic stress disorder and anxiety disorder.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for an acquired psychiatric disorder, to include posttraumatic stress disorder.  See Clemons, supra.



REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

If a psychosis becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Where it is determined that a Veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's lay testimony regarding the claimed stressor is accepted as conclusive as to its actual existence, absent clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, if, as in the present case, the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Nevertheless, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

Regarding diagnosis of the Veteran's mental disabilities, in the instant case, the Board acknowledges that the evidence suggests that the Veteran has at times been diagnosed with PTSD, as well as with other acquired psychiatric disorders such as anxiety disorder and depression.  In that connection, the Board notes that the Veteran has been assigned a PTSD diagnosis by both his August 1995 VA examiner and by several private treatment providers, although multiple evaluators, including the Veteran's August 2011 VA examiner, have concluded that the Veteran does not currently experience PTSD but rather has an adjustment disorder unrelated to service.  

Regarding the Veteran's claimed in-service stressors, the record reflects that the agency of original jurisdiction (AOJ) has attempted to verify the Veteran's claimed PTSD stressors with the United States Armed Services Center for Unit Records Research (CURR).  However, CURR was unable to verify the stressors given that the incidents claimed were general in nature and reportedly took place at a "secret" military installation in Cairo, Egypt.  In addition, the evidence, while not from official sources, documents that the Veteran's unit, the 112th Security Police Flight of the Pennsylvania Air National Guard (ANG), was stationed in Saudi Arabia during the Gulf War.  The AOJ has made an effort to obtain the Veteran's service personnel records to ascertain his location(s) during overseas service.  In May 2002, the AOJ was notified by the service department that such documents were not available for the Veteran's period of Persian Gulf War service.  A review of the record reflects that a VA military records specialist from the Chicago RO, who provided information on the location of the 112th Security Police Flight of the Pennsylvania ANG during the Persian Gulf War, suggested that a request should be made to the 112th Security Police Flight directly for a copy of its unit history for the period in question.  As any such unit history could provide additional information in support of the Veteran's claim, the Board directed the AOJ to contact the 112th Security Police Flight of the Pennsylvania ANG directly and request a unit history of its service during the Persian Gulf War.

In that connection, in February 2006 the AOJ sent a letter to the Pennsylvania ANG requesting the unit history of the 112th Security Police Flight during the Persian Gulf War, as well as the Veteran's service treatment records, among other things.  In response to the request, the Pennsylvania ANG stated that although they were able to pull the Veteran's archive, they were unable to fulfill the specific requests for medical documents.  However, the ANG made no response to the AOJ's request for the unit history of the 112th Security Police Flight during the Persian Gulf War; nor was there any indication that such unit history was not available.  Thus, pursuant to the Board's April 2011 remand, the AOJ again sent letters to the 112th Security Police Flight, requesting the Veteran's complete file, including the unit history for the times of the Veteran's service.  Despite the letters, which were sent in April 2011 and August 2011, the Pennsylvania ANG did not respond.  Thus, although the AOJ did contact the Pennsylvania Air National Guard in an attempt to obtain the unit history of the 112th Security Police Flight, the AOJ failed to ensure that a proper response was provided.  Because the April 2011 remand instructions were not complied with fully, the Board is required to again remand the issue for further development.

Additionally, this case was earlier remanded for Social Security Administration (SSA) records.  Thereafter, the Veteran's SSA records were associated with the claims file, and the claim was re-adjudicated in a December 2010 supplemental statement of the case (SSOC).  In that SSOC, the AOJ stated in part that the records obtained from SSA did not contain a Disability Determination and Transmittal Form indicating what his primary and secondary diagnoses were for disability purposes.  The Board notes, however, that the Veteran's SSA records (stored on a CD-ROM alongside a hard copy printout inside a white envelope) do in fact contain a Disability Determination and Transmittal Form, which reflects a primary diagnosis of adjustment disorder and a secondary diagnosis of lumbosacral strain.  In this regard, it does not appear that the Veteran's SSA records were reviewed prior to or in conjunction with the December 2010 SSOC.  Thus, in the April 2011 remand, the AOJ was specifically instructed to consider the Veteran's SSA records in any re-adjudication.  Despite this instruction, however, the March 2012 SSOC, the most recent issued by the AOJ, does not contain reference to or consideration of any of the Veteran's SSA records.  Thus, on remand, the AOJ must ensure that these records are reviewed prior to the issuance of a new SSOC.

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve VA of the responsibility to ensure full compliance with the Act and its implementing regulations.  Hence, in addition to the action requested above, any other development and/or notification action deemed warranted should be undertaken prior to adjudicating the claim on appeal.  In particular, should the development outlined above result in further information concerning the Veteran's claimed in-service stressors, the AOJ should consider obtaining an addendum medical opinion from the VA examiner who conducted the August 2011 examination.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must again contact the Pennsylvania Air National Guard and obtain the unit history or any other available records documenting activities of the 112th Security Police Flight for the period coincident with the Veteran's active duty service in the Persian Gulf, if available.  All attempts to obtain this evidence must be documented in the claims file, and any records received, including negative responses, must be associated with the file.  If the AOJ is unable to secure these records after making reasonable attempts to do so, and it determines that the records do not exist or that further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claim.  The Veteran must then be given a reasonable opportunity to respond.

2.  After completing the aforementioned actions, the AOJ must re-adjudicate the claim for service connection for an acquired psychiatric disability, to include PTSD.  The claim must be considered in light of the amended PTSD regulation.  See 75 Fed. Reg. 29,843-52 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)), as corrected by 75 Fed. Reg. 41,092-01 (July 15, 2010).  In its adjudication, the AOJ must specifically discuss the records relating to the Veteran's grant of SSA benefits and must consider his claim for service connection not only for PTSD, but also for an acquired psychiatric disorder other than PTSD.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

